Citation Nr: 1146666	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, prior to March 20, 2008.

4.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, from March 20, 2008 to the present.

5.  Entitlement to an initial compensable disability rating for diabetic retinopathy.

6.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966 and July 1975 to August 1975.  He served in the Republic of Vietnam from July 1965 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for diabetes mellitus, type II (DM), assigning a 20 percent evaluation effective April 17, 2003, coronary artery disease (CAD), assigning a 10 percent evaluation effective April 17, 2003, neuropathy of the right lower extremity, assigning a 10 percent evaluation effective April 17, 2003, neuropathy of the left lower extremity, assigning a 10 percent evaluation effective April 17, 2003, hypertension, assigning a noncompensable evaluation effective April 23, 2003, diabetic retinopathy, assigning a noncompensable evaluation effective July 24, 2003, and erectile dysfunction, assigning a noncompensable evaluation effective May 1, 2003; granted entitlement to special monthly compensation based on loss of use of a creative organ effective May 1, 2003; continued a noncompensable evaluation for residuals of a laceration of the right forearm; and denied service connection for arcus senilis, hemorrhoids, a bilateral knee condition, a back condition, and a kidney condition; and a December 2006 rating decision of the VA RO in Los Angeles, California, which increased the Veteran's evaluation for posttraumatic stress disorder (PTSD) to 50 percent effective June 19, 2006.  In July 2004, the Veteran submitted a notice of disagreement (NOD) with the evaluations assigned for DM, CAD, neuropathies of the bilateral lower extremities, and retinopathy, and the denials of service connection for the bilateral knees, back, and kidneys.  He perfected appeals for the issues of CAD, retinopathy, the bilateral knees, and the back in July 2006.  In March 2007, he filed an NOD with the evaluation assigned for PTSD and subsequently perfected that appeal in March 2008.  His case is currently under the jurisdiction of the VA RO in Los Angeles, California.

The Veteran did not perfect his appeals for the issues of increased ratings for DM and neuropathy of the right and left lower extremities, and service connection for a kidney condition.  Thus, these issues are not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after a statement of the case is issued by VA).

A March 2004 rating decision from the Los Angeles RO assigned an earlier effective date of April 17, 2002 for, in pertinent part, the grants of service connection for CAD and diabetic retinopathy.

In a June 2009 supplemental statement of the case, the Los Angeles RO increased the Veteran's disability rating for CAD to 30 percent effective March 20, 2008.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his CAD appeal from the April 2002 assignment of an initial 10 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 10 percent prior to March 20, 2008 and whether he is entitled to a disability rating higher than 30 percent from March 20, 2008 to the present.  Therefore, this issue has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of this issue.

In June 2010, the Veteran presented sworn testimony during a Travel Board hearing in Los Angeles, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for a bilateral knee disability and a low back disability, increased initial ratings for CAD and diabetic retinopathy, and an increased rating for PTSD.

A January 2004 VA treatment record indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Although it is unclear which disabilities the Veteran was granted SSA disability benefits for, he has argued on applications for individual employability that his CAD, DM, PTSD, knees, and back all affect his ability to work.  See TDIU applications, March 2004, May 2005.  As such, the SSA disability records may be relevant to these claims.  However, it does not appear that VA has attempted to obtain the Veteran's records from SSA or to clarify whether the disabilities for which he receives SSA benefits are related to his current appeals.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must be remanded so that the RO may attempt to obtain any relevant SSA records.

With regard to the Veteran's claimed bilateral knee and low back disabilities, the Veteran has not been afforded a VA examination and nexus opinion.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records show complaints of right knee pain in March and May 1965 and a military occupational specialty (MOS) of ammunition storage specialist.  VA treatment records also show diagnoses of bilateral knee degenerative joint disease and complaints of low back pain.  The Veteran claims that this in-service knee injury and the stress from heavy lifting performing his MOS duties resulted in his current bilateral knee and low back disabilities.  The Veteran's reports of heavy lifting are consistent with his MOS.  Alternatively, he claims and VA treatment records suggest that his low back complaints are the result of an altered gait from his bilateral knee disability.

In light of the evidence showing a diagnosis of bilateral knee degenerative joint disease and complaints of low back pain, the 1965 in-service knee injuries and the Veteran's documented MOS, and the Veteran's contention that his current bilateral knee and low back disabilities are the result of his military service, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claims of entitlement to service connection for a bilateral knee disability and a low back disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

With regard to the Veteran's increased rating claims, there is evidence that the Veteran's CAD, diabetic retinopathy, and PTSD may have worsened since his most recent VA examinations.  Specifically, the Veteran had eye surgery in April 2010.  See VA treatment records, April 2010.  He also claims that his CAD now causes additional fatigue, shortness of breath, and chest pain and that his socialization has diminished due to his PTSD symptoms.  See Board hearing transcript, June 2010.  As the eye surgery and claims of increased symptomatology may indicate a worsening of his CAD, diabetic retinopathy, and PTSD, the Board finds that new VA examinations are warranted in order to determine the current severity of his CAD, diabetic retinopathy, and PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for a bilateral knee disability and low back disability, increased initial ratings for CAD and diabetic retinopathy, and an increased rating for PTSD must be remanded for VA examinations.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Loma Linda VA Medical Center, and any other VA facility identified by the Veteran, covering the period from November 2010, to the present, should be obtained and added to the claims folder.

2.  Obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed bilateral knee and low back disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the Veteran's bilateral knees, the examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed bilateral knee degenerative joint disease, or other identified knee disability, was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  The examiner must specifically discuss the March and May 1965 service treatment records noting complaints of right knee pain and the Veteran's contentions of knee pain since service.

With regard to the Veteran's claimed low back disability, the examiner must state whether it is at least as likely as not that the Veteran has a current low back disability that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including repeated heavy lifting, or by his bilateral knee disability.  The examiner must specifically discuss the Veteran's contentions of back pain since service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Following completion of the development requested in directives 1 and 2, above, the Veteran should be scheduled for VA compensation examinations with appropriate experts in order to determine the current severity of his CAD, diabetic retinopathy, and PTSD.  The claims folder must be made available to the examiners for review of pertinent documents therein in connection with the examination.  The examination reports must reflect that such a review was conducted.  All indicated studies should be completed.

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a bilateral knee disability and a low back disability, increased initial ratings for CAD and diabetic retinopathy, and an increased rating for PTSD should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


